Van Dusen, J.,
Testatrix gave a legacy “to any servant who has been continuously in my employ for three years immediately preceding my death, and who is still in my employ at the time of my death.” A claim was made for one of these legacies by the neighborhood handyman. During the part of the year that the testatrix lived in town he attended to the furnace, cleaned the steps, carried the laundry, helped with the housecleaning, cleaned the cellar and occasionally carried heavy loads upstairs. He was paid a weekly sum. He did the same kind of work for eight or nine other houses in the neighborhood. We do not think that the testatrix intended to include him as a legatee.
The services of the claimant were, on the whole, specific, marked out by the terms of his employment, and were not general, subject to direction and variation from time to time by the employer: See Skeer’s Estate, 30 Dist. R. 108.
The exceptions are dismissed and the adjudication is confirmed absolutely.